Upon consideration of the petition filed on the 21st of June 2019 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:"Dismissed by order of the Court in conference, this the 14th of August 2019."Upon consideration of the Conditional petition filed by Defendant on the 9th of July 2019 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:"Dismissed by order of the Court in conference, this the 14th of August 2019."